Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
This office action is in response to application 16/483,817 and preliminary amendment filed on 08/06/2019.  Claims 1-19 remain pending in the application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The limitation of “the power supply control circuits” recited in line 8, lack proper claim antecedent basis. It should a single, only one power supply control circuit. In line 18, the limitation “…managed by the power-supply management circuit” should be changed to …managed by each of the power-supply management circuit to accurately recited the claimed invention.
Claim Objections
Claims 5, 11 are objected to because of the following informalities:  last line of the claim 5, “e” at the end should be deleted. Claim 11, the method claim 6 should be the method of claim 6 (apparently accidently deleted of).  Appropriate correction is required.
The dependent claims are also rejected based on the rejected base claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 6, 7, 10, 11, 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang et. (US 2016/0254664 A1).
As to claims 6, 11, Huang et al. teach a control method of multi-path power supplying, wherein a battery of a terminal is configured to supply power to each function circuit in the terminal through a plurality of independent power-supplying paths (a battery 122 distributes power to each function circuit in the terminal through independent power paths; ¶ 0071 show components of the smart phone consumed power to operate), each of the plurality of independent power-supplying paths corresponds to at least one function circuit in the terminal/a non-transitory computer-readable storage medium storing computer-executable instructions for executing the method (Fig. 1-4), the method comprises: determining a power-supplying demand of each function circuit in the terminal (¶ 0071, components need power to operate for example 3 W of power); and controlling, according to the power-supplying demand of each function circuit in the terminal, power supplying on a corresponding power-supplying path supplying power to the function circuit to enable each of the plurality of independent power-supplying paths to supply power to the at least one function circuit in the terminal as needed (¶ 0071; Fig. 5  show an example of power graph, components of the smart phone consumed power over time).
As to claim 7, Huang et al. teach wherein controlling power supplying on a corresponding power-supplying path supplying power to the function circuit comprises: controlling at least one of power-supplying current or voltage of the corresponding power- supplying path of each function circuit (Fig. 3, each path includes different current supplied to different components of the smart phone).
As to claims 10, 17, 18, 19, Huang et al.  teach wherein the controlling, according to the power-supplying demand of each function circuit in the terminal, power supplying on a corresponding power-supplying path supplying power to the function circuit comprises: acquiring working state parameters of at least one of: each function circuit in the terminal and the battery (¶ 0031, 0032); and providing a power supply strategy matched with the working state parameters, and based on the matched power supply strategy, controlling power supplying on the power-supplying path of the corresponding function circuit (¶ 0031, 0032; distributed power as high power or low power).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 8-9, 16 are rejected under 35 U.S.C. 103 as being obvious over Huang et al. (US 2016/0254664 A1) .
As to claims 8-9, 16, Huang et al. teach allocating load power to be used to perform tasks by the function circuits such processor, media and display shown in Fig. 1 using a switching circuitry (¶ 0071, 0076). It is normally sometime a function circuit can be malfunctioned. Therefore, it would have been obvious to one skill in the art to realize that in response to determining that a function circuit malfunctions, controlling the power-supplying path supplying power to the malfunctioned function circuit to be disconnected and sending a message to prompt that the function circuit malfunctioned in order to save battery power and alerting the user to possible to fix the issue caused by the malfunctioned circuit.


Allowable Subject Matter
 Claims 1-5, 12-15 would be allowed over the prior art of record if rewritten to overcome 112(b) above as suggested.
The prior art of record does not teach or fairly suggest a combination of claim limitations as recited in claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VUTHE SIEK whose telephone number is (571) 272-1906.  The examiner can normally be reached on m-f 7am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on (571) 272-7483.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Vuthe Siek/
Primary Examiner, Art Unit 2851